DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are rejected.

Response to Arguments
Applicant's arguments filed 06/30/2021 have been fully considered but they are not persuasive as they pertain to the specific limitations as addressed below.
Regarding claim 1, the applicant primarily alleges as follows: “Applicant submits that Brioschi fails to teach or suggest “an ingress protection element coupled to a top surface of the shim assembly,” as recited in Claim 1. Brioschi is directed to semiconductor devices using protection elements (see Brioschi, [0002]). As shown in FIG. 2 of Brioschi (reproduced below), filter 62 (analogized by the Examiner to the ingress protection element) is coupled in the middle of the filter assembly 52, as opposed to the top of the upper layer 61 of the assembly. For Brioschi to read on the limitation in question, Brioschi would need to show filter 62 attached to “a top surface” of filter assembly 52, which Brioschi fails to do. As such, independent Claim 1 is considered patentable over Brioschi. Independent Claims 10 and 15 recite similar features and are considered allowable for at least the same reasons. Dependent Claims 2, 3, 6, 7, 11, 13 and 16-19 depend variously from independent Claims 1,10, and 15 and are considered allowable for at least the same reasons.”
In response, the examiner respectfully disagreed with the applicant and submits that Brioschi discloses the invention of claim 1 as amended. Firstly, the initial rejection of claim 1 was a 103 Obviousness rejection, and not a 102 anticipation rejection. As such, it is expected that minor obvious to a person of ordinary skill in the art. In the present situation, there is not argument as to the structural elements of claim 1, Brioschi clearly discloses each and every elements required by the applicant’s claim 1 as analyzed in the rejection of the claim in the last Office Action. The applicant argued that placing the ingress protection element on top surface of the shim assembly makes claim 1 patentable over the Brioschi’s reference that places the same element within the shim assembly. This argument is unpersuasive, because the claimed arrangement could be easily conceived from the teachings of Brioschi. In other words, claim 1 is obvious over the teachings of Brioschi. The same purpose of preventing entrance of foreign or environmental objects into reaching the microphone element is equally achieved by the arrangement of Brioschi. There is no portion in the applicant’s original disclosure that suggests that placing the ingress protection element on top s the shim is critical to the invention, or offers any special advantages. The figures below show the similarity between the applicant’s invention and Brioschi’s.


    PNG
    media_image1.png
    579
    456
    media_image1.png
    Greyscale

Applicant’s Figure 4, the ingress prevention element 112 prevent contaminants from reaching the microphone element 103.



    PNG
    media_image2.png
    268
    373
    media_image2.png
    Greyscale
               
    PNG
    media_image3.png
    453
    436
    media_image3.png
    Greyscale
Brioschi’s Figures 2 and 3A, the ingress prevention element 62 also prevent contaminants from reaching into the microphone element 2 in a similar manner to applicant’s figure 4 above.
From the above figures, it is very clear that the ingress prevent element 62 of Brioschi performs the same exact function of the applicant’s ingress prevention element 112. Thus, the difference in the specific placement of the elements is completely immaterial to their respective functionality. In order words, the difference in the arrangement of the ingress prevention element does not affect the outcome, as similar results are achieved with both the applicant’s configuration and that of Brioschi’s. More so, the applicant’s argument is merely directed to rearrangement of parts, which has been held to be an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Therefore, the applicant’s invention of claim 1 is obvious over the teachings of Brioschi.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 106454712. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are similar in scope, and they are directed toward ‘common subject matter’ as illustrated in the following chart.
Instant Application 16848617
US PAT 106454712
1.    A micro electro mechanical system (MEMS) microphone comprising: a base including a port extending through the base; a shim assembly disposed on the base and over the port; 
an ingress protection element coupled to the shim assembly such that the shim assembly elevates the ingress protection element above the base, wherein the ingress protection element prevents passage of contaminants therethrough; and a MEMS transducer disposed over the ingress protection element, wherein an exposed length of the ingress protection element underneath the MEMS transducer is greater than a diameter of the port.

6.    The MEMS microphone of claim 1, wherein the shim assembly comprises a top surface and a bottom surface, the bottom surface coupled to the base and the top surface coupled to ingress protection element.
8.    The MEMS microphone of claim 1, wherein the MEMS transducer comprises a first diaphragm, a first backplate, a second diaphragm, and a second backplate.
2.    The MEMS microphone of claim 1, wherein the shim assembly, the ingress protection element, and the MEMS transducer cooperatively form an acoustic seal.
3.    The MEMS microphone of claim 1, wherein: the shim assembly is formed using an epoxy material; and the shim assembly comprises walls that cooperatively form an interior cavity.

4.    The MEMS microphone of claim 1, wherein the ingress protection element comprises a metal screen with a plurality of openings.

further comprising an application specific integrated circuit (ASIC) disposed on the base.

10.    A micro electro mechanical system (MEMS) device assembly comprising: a base; a port extending through the base; a shim assembly coupled to the base; 
an ingress protection element disposed over the port and comprising a top surface and a bottom surface, the bottom surface coupled to the shim assembly such that the shim assembly elevates the ingress protection element above the base, wherein the ingress protection element prevents passage of contaminants therethrough; and a MEMS transducer coupled to the top surface of the ingress protection element.




. A micro electro mechanical system (MEMS) microphone comprising: a base including a port extending through the base; a shim assembly disposed on the base and over the port, 
an ingress protection element extending over and coupled to the top surface of the shim assembly, wherein the shim assembly elevates the ingress protection element above the base, the ingress protection element being effective to prevent the passage of contaminants there through; a MEMS device being disposed over the ingress protection element, wherein an exposed length of the ingress protection element underneath the MEMS device is greater than a diameter of the port
the shim assembly having a plurality of walls that form a hollow interior cavity, the shim assembly having a top surface and a bottom surface, the bottom surface being coupled to the base, 
and the MEMS device including a diaphragm and a back plate.
8. The MEMS microphone of claim 1, wherein the MEMS device further comprises a second diaphragm and a second back plate.
2. The MEMS microphone of claim 1, wherein a combined structure of the shim assembly, the ingress protection element, and the MEMS device forms an acoustic seal.

3. The MEMS microphone of claim 1, wherein the shim assembly is constructed of an epoxy material and the plurality of walls comprises four walls.

4. The MEMS microphone of claim 1, wherein the ingress protection element is a screen.
5. The MEMS microphone of claim 4, wherein the screen is constructed of a mesh material and includes a number of openings.
further comprising an application specific integrated circuit (ASIC) disposed on the base.


10. A micro electro mechanical system (MEMS) device assembly comprising: a shim assembly having a plurality of walls that form a hollow interior cavity, the shim assembly having a top surface and a bottom surface; an ingress protection element having a top surface and a bottom surface, wherein the shim assembly elevates the ingress protection element above the bottom surface of the shim assembly, the ingress protection element being effective to prevent the passage of contaminants there through; and a MEMS device including a diaphragm and a back plate, the MEMS device being disposed over and coupled to the top surface of the ingress protection element, the bottom surface of the ingress protection element extending over and coupled to the top surface of the shim assembly,


 Claims 1-20 of the instant application are broader versions of corresponding Claims 1-20 of the US PAT. 106454712, and it has been held that omission of an elements of a primary reference is obvious where the function attributed to such element is not desired or required (see MPEP 2144.04 II A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 10-11, 13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brioschi et al (US PUB 20160261941, hereinafter Brioschi).
claim 1, Brioschi discloses a micro electro mechanical system (MEMS) microphone (e.g. a MEMS transducer device 57), (see at least the abstract and figure 2) comprising: a base (e.g. a substrate 23) including a port (e.g. a sound port 28) extending through the base (see figure 2); a shim assembly (e.g. a filter module 52) disposed on the base and over the port (see figure 2), an ingress protection element (e.g. a filter element 62) coupled to the shim assembly such that the shim assembly elevates the ingress protection element above the base (e.g. filter module 52 comprises an integrally formed shim and ingress protection element which is an obvious equivalent of a separately formed shim and ingress protection element), (see figure 2), wherein the ingress protection element prevents passage of contaminants therethrough (see figures 3A, 3B); and a MEMS transducer (e.g. a MEMs die 21) disposed over the ingress protection element (e.g. the MEMS die 21 is positioned atop the filter module 52 bearing the filter element 62), (see figure 2), wherein an exposed length of the ingress protection element underneath the MEMS transducer is greater than a diameter of the port (e.g. through opening 70 exposing a length portion of the filter 62 has a diameter greater than the diameter of the through opening 66 that corresponds to the diameter of sound port 28), (see Brioschi, [0005], [0011], [0029]-[0030], [0032]-[0033], [0038]-[0042] and [0056]-[0057], also figures 1-3).
Although Brioschi does not explicitly disclose that the ingress prevention element 62 is coupled to a top surface of the shim assembly, but Brioschi teaches an obvious equivalent that produces the same outcome. Furthermore, it would have been obvious to arrange the ingress prevention element 62 on top surface of shim assembly as claimed if such a design is desired, since it has been held that rearrangement of parts is an obvious matter of engineering design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).   

Regarding claim 2, Brioschi discloses the MEMS microphone of claim 1, wherein the shim assembly, the ingress protection element, and the MEMS transducer cooperatively form an acoustic seal (e.g. acoustic seal enclosed by cavities 6, 66 and 70), (see Brioschi figures 2, 3A and 3B).

Regarding claim 3, Brioschi discloses the MEMS microphone of claim 1, wherein the shim assembly is formed using an epoxy material (filter module 52 can be made of any suitable material as desired); and the shim assembly comprises walls (e.g. side walls) that cooperatively form an interior cavity (see Brioschi, [0040], [0042] and [0045], also figures 3A and 3B).

Regarding claim 5, Brioschi discloses the MEMS microphone of claim 1, wherein the shim assembly comprises a top surface (e.g. top surface 52a) a bottom surface (e.g. bottom face 52b), the bottom surface coupled to the base (substrate 23) and the top surface coupled to ingress protection element (e.g. the filter 62 is sandwiched within the filter module 52 in obvious equivalent manner), (see Brioschi, [0040]-[0042], figures 2 and 3A-3B).

Regarding claim 6, Brioschi discloses the MEMS microphone of claim 1, further comprising an application specific integrated circuit (ASIC) (e.g. an ASIC 22) disposed on the base (see Brioschi, [0007] and figure 2).

Regarding claim 9, Brioschi discloses a micro electro mechanical system (MEMS) device assembly (e.g. a MEMS transducer device 57), (see at least the abstract and figure 2) comprising: a base (e.g. substrate 23); a port (e.g. sound port 28) extending through the base; a shim assembly (e.g. a filter module 52) coupled to the base (see figure 2); an ingress protection element (e.g. a filter element 62) disposed over the port and comprising a top surface and a bottom surface, the bottom surface coupled to the shim assembly such that the shim assembly elevates the ingress protection element above the base (e.g. filter module shim and ingress protection element which is an obvious equivalent of a separately formed shim and ingress protection element), (see figure 2), wherein the ingress protection element prevents passage of contaminants therethrough (e.g. the filtering module 52 inhibits the passage of dust and/or contaminating particles, coming from the environment external to the package 50); and a MEMS transducer (e.g. a MEMs die 21) coupled to the top surface of the ingress protection element (e.g. the MEMS die 21 is positioned atop the filter module 52 bearing the filter element 62), (see Brioschi, [0005], [0011], [0029]-[0030], [0032]-[0033], [0038]-[0042] and [0056]-[0057], also figures 1-3).
Although Brioschi does not explicitly disclose that the ingress prevention element 62 is coupled to a top surface of the shim assembly, but Brioschi teaches an obvious equivalent that produces the same outcome. Furthermore, it would have been obvious to arrange the ingress prevention element 62 on top surface of shim assembly as claimed if such a design is desired, since it has been held that rearrangement of parts is an obvious matter of engineering design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).   

Regarding claim 10, Brioschi discloses the MEMS device assembly of claim 9, wherein the shim assembly is formed using an epoxy material (e.g. filter module 52 can be made of any suitable material as desired), and the shim assembly comprises walls (e.g. side walls) that cooperatively form an interior cavity (e.g. a cavity 66), (see Brioschi, [0040], [0042] and [0045], also figures 3A and 3B).

Regarding claim 13, Brioschi discloses the MEMS device assembly of claim 9, wherein an exposed length of the ingress protection element underneath the MEMS transducer is greater than a diameter of the port (e.g. through opening 70 exposing a length portion of the filter 62 has a diameter greater than the diameter of the through opening 66 that corresponds to the diameter of sound port 28), (see Brioschi, [0040]-[0042], figures 2, 3A-3B).

Regarding claim 14, Brioschi discloses a method of manufacturing a micro electro mechanical system (MEMS) microphone (e.g. method of manufacturing MEMS transducer device 57), (see at least the abstract and figure 2) comprising: forming a shim assembly (e.g. a filter module 52) on a base (e.g. a substrate 23) of the MEMS microphone (see figure 2); forming an ingress protection element (e.g. filter element 62) over a port (e.g. a sound port 28) extending through the base such that a bottom surface of the ingress protection element is coupled to the shim assembly and the shim assembly elevates the ingress protection element above the base (e.g. filter module 52 comprises an integrally formed shim and ingress protection element 62, which is an obvious equivalent of a separately formed shim and ingress protection element), (see figure 2); and forming a MEMS transducer (e.g. a MEMs die 21) coupled to a top surface of the ingress protection element (e.g. the MEMS die 21 is positioned atop the filter module 52 comprising the ingress protection element 62), (see Brioschi, [0005], [0011], [0029]-[0030], [0032]-[0033], [0038]-[0042] and [0056]-[0057], also figures 1-3).
Although Brioschi does not explicitly disclose that the specific arrangement of the ingress prevention element 62 as claimed, but Brioschi teaches an obvious equivalent that produces the same outcome. Furthermore, it would have been obvious to arrange the ingress prevention element 62 on the shim assembly as claimed if such a design is desired, since it has been held that rearrangement of parts is an obvious matter of engineering design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).   

Regarding claim 15, Brioschi discloses the method of claim 14, further comprising coupling an integrated circuit (e.g. an ASIC 22) to the base (see Brioschi, [0007] and figure 2).

Regarding claim 16, Brioschi discloses the method of claim 14, further comprising forming a lid (e.g. a covering element 27) coupled to the base (see Brioschi, [0030], figure 2).
claim 17, Brioschi discloses the method of claim 14, wherein forming the shim assembly comprises using an epoxy material (e.g. filter module 52 can be made of any suitable material as desired) to form a plurality of walls (e.g. side walls) that cooperatively define an interior cavity (e.g. a cavity 66), (see Brioschi, [0040], [0042] and [0045], also figures 3A and 3B).

Regarding claim 18, Brioschi discloses the method of claim 14, wherein forming the ingress protection element comprises forming the ingress protection element such that an exposed length of the ingress protection element underneath the MEMS transducer is greater than a diameter of the port (e.g. through opening 70 exposing a length portion of the filter 62 has a diameter greater than the diameter of the through opening 66 that corresponds to the diameter of sound port 28), (see Brioschi, [0040]-[0042], figures 2, 3A-3B).

Regarding claim 20, Brioschi discloses the MEMS microphone of claim 1, wherein the ingress protection element (e.g. a filter 62) has an area greater than that of the port (see Brioschi, figures 2 and 3A).

Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brioschi as applied to claims 1, 10 and 15 above, and further in view of Watson et al (US PUB 20170041692, hereinafter Watson).
Regarding claim 4, Brioschi discloses the MEMS microphone of claim 1, wherein the ingress protection element (e.g. a filter 62) comprises a plurality of openings (e.g. plurality of openings 74), (see figure 4), but fails to explicitly disclose that the filter element 62 comprises a metal screen.
However, Watson in the same field of endeavor teaches that it is well known in the art to form an ingress protection element (e.g. an environmental barrier 44) of a metal screen (e.g. plurality of openings in a MEMs microphone device as demonstrated in [0093], [0095], figures 2A-2B. Therefore it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate an ingress protection element comprising a metal screen with plurality of openings as taught by Watson in the teachings of Brioschi in order to further improve the strength of the protection element, and thereby enabling it to be able to withstand high pressure impacts without breaking.

Regarding claim 11, Brioschi discloses the MEMS device assembly of claim 9, wherein the ingress protection element (e.g. a filter 62) comprises a plurality of openings (e.g. plurality of openings 74), (see figure 4), but fails to explicitly disclose that the filter element 62 comprises a metal screen.
However, Watson in the same field of endeavor teaches that it is well known in the art to form an ingress protection element (e.g. an environmental barrier 44) of a metal screen (e.g. metal mesh screen) with plurality of openings in a MEMs microphone device as demonstrated in [0093], [0095], figures 2A-2B. Therefore it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate an ingress protection element comprising a metal screen with plurality of openings as taught by Watson in the teachings of Brioschi in order to further improve the strength of the protection element, and thereby enabling it to be able to withstand high pressure impacts without breaking.

Regarding claim 19, Brioschi discloses the method of claim 14, but fails to explicitly disclose wherein forming the ingress protection element (e.g. filter 62) comprises using a metal material to form a mesh screen with a plurality of openings.
Watson in the same field of endeavor teaches that it is well known in the art to form an ingress protection element (e.g. an environmental barrier 44) using a metal material to form a mesh screen (e.g. metal mesh screen) with plurality of openings in a MEMs microphone device as demonstrated in [0093], [0095], figures 2A-2B. Therefore it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate an ingress protection element comprising a metal screen with plurality of openings as taught by Watson in the teachings of Brioschi in order to further improve the strength of the protection element, and thereby enabling it to be able to withstand high pressure impacts without breaking.

Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brioschi as applied to claims 1 and 10 above, and further in view of Meisel et at (US PUB 20180146296, hereinafter Meisel).
Regarding claim 7, Brioschi discloses the MEMS microphone of claim 1, wherein the MEMS transducer comprises a first diaphragm (e.g. a membrane or diaphragm 2), a first backplate, (e.g. a first rigid plate 3), (see figure 2), but fails to explicitly disclose a second diaphragm and a second back plate.
However, Meisel in the same field of endeavor teaches that it is well known in the art to provide a MEMS device with dual diaphragms (e.g. first and second diaphragms 38, 40) and dual back plates (e.g. first and second electrodes 42a, 42b) as demonstrated in [0044]-[0045] and figure 5. Therefore it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate dual diaphragms and dual back plates as taught by Meisel in the teachings of Brioschi so as to obtain a MEMS Microphone device having an improved acoustic or electrical properties, and thereby further enhancing the operational efficiency of the device.

claim 13, Brioschi discloses the MEMS device assembly of claim 9, but fails to explicitly disclose wherein the MEMS device further comprises a second diaphragm and a second back plate.
However, Meisel in the same field of endeavor teaches that it is well known in the art to provide a MEMS device with dual diaphragms (e.g. first and second diaphragms 38, 40) and dual back plates (e.g. first and second electrodes 42a, 42b) as demonstrated in [0044]-[0045] and figure 5. Therefore it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate dual diaphragms and dual back plates as taught by Meisel in the teachings of Brioschi so as to obtain a MEMS Microphone device having an improved acoustic or electrical properties, and thereby further enhancing the operational efficiency of the device.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brioschi as applied to claim 1 above, and further in view of Ho et al (US PUB 20120146163, hereinafter Ho163).
Regarding claim 8, Brioschi as modified by Meisel discloses the MEMS microphone of claim 7, wherein the port comprises a first port (e.g. sound port 28), (see Brioschi, figure 2), but fails to explicitly disclose the MEMS microphone further comprising a second port extending through the base.
However, Ho163 in the same field of endeavor teaches that it is well known in the art to provide a MEMS microphone device with a plurality of ports (e.g. plurality of through-holes 108) extending through the base as demonstrated in [0028]-[00230], figure 6.
Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate plurality of ports as taught by Ho163 in the teachings of Brioschi in view of Meisel so as to reduce acoustic inertance, and thereby further improving the frequency and acoustic characteristics of the microphone device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/OYESOLA C OJO/Primary Examiner, Art Unit 2654